GLADNEY, Judge.
This action in tort is between the liability insurers of two automobiles involved in a collision near the intersection of 70th Street and Gilbert Drive, in the City of Shreveport, Louisiana, on October 15, 1961.
The facts and issues herein involved are controlled by our decision in Schexnaidre et ux. v. General Accident Fire & Liability Assurance Company, Ltd., La.App., 159 So.2d 337.
For the reasons therein assigned, the judgment from which appealed is affirmed at appellant’s cost.